             Case 1:18-cv-01389-CKK Document 21 Filed 12/26/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DAVID L. SNYDER, in his capacity      )
as counsel for Andrew G. McCabe,      )
                                      )
                  Plaintiff,          )
      v.                              )                   No. 1:18-cv-1389-CKK
                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,   )
                                      )
                  Defendants.         )
_____________________________________ )

                          MOTION FOR A STAY OF PROCEEDINGS
                         IN LIGHT OF LAPSE OF APPROPRIATIONS

        The United States of America hereby moves for a stay of proceedings in the above-

captioned case.

        1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

        2.       Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C. §

1342.

        3.       Undersigned counsel for the Department of Justice therefore requests a stay of

proceedings until Congress has restored appropriations to the Department.

        4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.


                                                   1
            Case 1:18-cv-01389-CKK Document 21 Filed 12/26/18 Page 2 of 2



       5.       The Department of Justice employees responsible for the initial processing of

documents potentially responsive to plaintiffs’ FOIA request are also affected by the lapse in

appropriations.

       6.       Opposing counsel states that they oppose the motion to stay the case.



 Date: December 26, 2018                         Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 MARCIA BERMAN
                                                 Assistant Branch Director

                                                   s/ Justin M. Sandberg
                                                 JUSTIN M. SANDBERG (Ill. Bar. No.
                                                 6278377)
                                                 Senior Trial Counsel
                                                 GARRETT COYLE
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 20 Massachusetts Avenue N.W.
                                                 Washington, D.C. 20530
                                                 Tel.: (202) 514-5838
                                                 Fax: (202) 616-8202
                                                 Email: justin.sandberg@usdoj.gov

                                                Counsel for Defendants




                                                 2
       Case 1:18-cv-01389-CKK Document 21-1 Filed 12/26/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

DAVID L. SNYDER, in his capacity      )
as counsel for Andrew G. McCabe,      )
                                      )
                  Plaintiff,          )
      v.                              )             No. 1:18-cv-1389-CKK
                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,   )
                                      )
                  Defendants.         )
_____________________________________ )

                                 [PROPOSED] ORDER
      The Court, having considered Defendants’ Motion for Stay in Light of the Lapse in

Appropriation, hereby GRANTS the motion and STAYS the case.

ORDERED:                                  _________________________________
                                          HON. COLLEEN KOLLAR-KOTELLY
                                          U.S. District Judge




                                             1
